Exhibit 99.1 CENTRAL EUROPEAN MEDIA ENTERPRISES REPORTS SECOND QUARTER AND FIRST HALF 2010 RESULTS SECOND QUARTER - Net Revenues of $201.7 million - - OIBDA¹ of $46.2 million - FIRST HALF - Net Revenues of $345.4 million - - OIBDA¹ of $47.0 million - HAMILTON, BERMUDA, July 28, 2010 – Central European Media Enterprises Ltd. (“CME” or the “Company”) (NASDAQ/Prague Stock Exchange - CETV) today announced financial results for the three months and six months ended June 30, 2010. Net revenues for the second quarter of 2010 increased $18.8 million to $201.7 million, compared to the second quarter of 2009. OIBDA for the quarter increased $0.4 million to $46.2 million.Operating income for the quarter decreased $3.3 million to $25.5 million. Net income attributable to the shareholders of CME for the quarter increased $141.1 million to $165.2 million, which included a gain of $217.6 million on the disposal of our former Ukraine operations, which have been treated as discontinued operations for all periods presented.Fully diluted income per share increased by $2.12 to $2.59.Results for the second quarter of 2010 include the Media Pro Entertainment businesses acquired by CME in December 2009. Net revenues for the six months ended June 30, 2010 increased $26.1 million to $345.4 million, compared to the first half of 2009. OIBDA for the first half of 2010 decreased $26.5 million to $47.0 million.Operating income for the first half increased $48.8 million to $6.3 million. Net income attributable to the shareholders of CME for the first half increased $143.2 million to $122.9 million, and fully diluted income per share increased by $2.35 to $1.92. Adrian Sarbu, President and Chief Executive Officer of CME, commented: “Our results in Q2 2010 are stronger than in Q2 2009. Revenues on a constant currency basis increased by 15% and OIBDA by 6%, despite a 4% decline in TV ad spending. The decisive actions we took in last four quarters to reposition our business, including the sale of our Ukrainian operations, acquisition of bTV in Bulgaria and integration of Media Pro Entertainment, have paid off. The first half of the year was difficult with only Czech Republic and Slovenia starting to recover. The second half will be challenging but our continuing audience leadership uniquely positions us to take advantage of any improvements in our markets.” - continued – 1OIBDA is Operating Income before Depreciation and Amortization, which is equivalent to our former definition of EBITDA, as defined in ‘Segment Data’ below.Consolidated OIBDA, which is set out here, is equal to the OIBDA for each of our segments less central costs (which include non-cash stock-based compensation). Page 1 of 10 Consolidated Results for the Three Months Ended June 30, 2010 Net revenues for the three months ended June 30, 2010 increased by 10.3% to $201.7 million from $183.0 million for the three months ended June 30, 2009.Operating income for the quarter was $25.5 million compared to $28.8 million for the three months ended June 30, 2009.Net income attributable to the shareholders of CME for the quarter was $165.2 million compared to $24.1 million for the three months ended June 30, 2009.Fully diluted income per share for the three months ended June 30, 2010 increased $2.12 to $2.59.We recognized a gain on the disposal of our former operations in Ukraine, which have been treated as discontinued operations for all periods presented, of $217.6 million. OIBDA for the three months ended June 30, 2010 increased to $46.2 million from $45.8 million in the three months ended June 30, 2009. OIBDA margin for the three months ended June 30, 2010 was 23% compared to 25% in the three months ended June 30, 2009. Headline Consolidated Results for the three months ended June 30, 2010 and 2009 were: RESULTS (Unaudited) For the Three Months Ended June30, 2010 (US $000’s) $ change % change Net revenues $ $ $ 10 % OIBDA 1 % Operating income ) )% Net income attributable to CME Ltd. Nm2 Fully diluted income per share $ $ $ Nm Consolidated Results for the Six Months Ended June 30, 2010 Net revenues for the six months ended June 30, 2010 increased by 8.2% to $345.4 million from $319.3 million for the six months ended June 30, 2009.Operating income for the period was $6.3 million compared to a loss of $42.5 million for the six months ended June 30, 2009.Net income attributable to the shareholders of CME for the period was $122.9 million compared to a net loss of $20.4 million for the six months ended June 30, 2009.Fully diluted income per share for the six months ended June 30, 2010 was $1.92, an increase of $2.35 compared to the six months ended June 30, 2009.We recognized a gain on the disposal of our former operations in Ukraine, which have been treated as discontinued operations for all periods presented, of $217.6 million. OIBDA for the six months ended June 30, 2010 decreased to $47.0 million from $73.5 million in the six months ended June 30, 2009. OIBDA margin for the six months ended June 30, 2010 was 14% compared to 23% in the six months ended June 30, 2009. 2 Number is not meaningful Page 2 of 10 Headline results for the six months ended June 30, 2010 and 2009 were: RESULTS (Unaudited) For the Six Months Ended June30, (US $000’s) $ change % change Net revenues $ $ $ 8 % OIBDA ) )% Operating income / (loss) ) % Net income / (loss) attributable to CME Ltd. ) Nm Fully diluted income / (loss) per share $ $ ) $ Nm Segment Results We evaluate the performance of our operations based on Net Revenues and OIBDA. Our Net Revenues and Consolidated OIBDA for the three months ended June 30, 2010 and 2009 were: SEGMENT RESULTS (Unaudited) For the Three Months Ended June30, (US $000's) $ change % change Broadcast $ $ $ 6 % New Media 23 % Media Pro Entertainment 18 % Eliminations ) ) 7 % Net Revenues $ $ $ 10 % Broadcast $ $ $ 5 % New Media ) ) ) )% Media Pro Entertainment ) )% Central ) ) 6 % Eliminations ) ) 31 % Consolidated OIBDA $ $ $ 1 % Page 3 of 10 Our Net Revenues and Consolidated OIBDA for the six months ended June 30, 2010 and 2009 were: SEGMENT RESULTS (Unaudited) For the Six Months Ended June30, (US $000's) $ change % change Broadcast $ $ $ 4 % New Media 20 % Media Pro Entertainment 42 % Eliminations ) ) ) )% Net Revenues $ $ $ 8 % Broadcast $ $ $ ) )% New Media ) ) ) )% Media Pro Entertainment ) ) )% Central ) ) ) )% Eliminations ) ) 55 % Consolidated OIBDA $ $ $ ) )% CME will host a teleconference and video webcast to discuss its second quarter results on Wednesday, July 28, 2010 at 9:00 a.m. New York time (2:00 p.m. London time and 3:00 p.m. Prague time). The video webcast and teleconference will refer to presentation slides, which will be available on CME’s website at www.cetv-net.com prior to the call. To access the teleconference, U.S. and international callers may dial +1 785-424-1051 ten minutes prior to the start time and reference passcode 7CETVQ2.The conference call will be video webcasted live via www.cetv-net.com. The video webcast will be archived on www.cetv-net.com for two weeks. A digital audio replay in MP3 format will also be archived for two weeks following the call at www.cetv-net.com. Page 4 of 10 Forward-Looking and Cautionary Statements This press release contains forward-looking statements. For all forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy or are otherwise beyond our control and some of which might not even be anticipated.Forward-looking statements reflect our current views with respect to future events and because our business is subject to such risks and uncertainties, actual results, our strategic plan, our financial position, results of operations and cash flows could differ materially from those described in or contemplated by the forward-looking statements. For a more detailed description of these uncertainties and other factors, please see the "Risk Factors" section in CME’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010, which was filed with the Securities and Exchange Commission on July 28, 2010. We undertake no obligation to publicly update or review any forward-looking statements, whether as a result of new information, future developments or otherwise. This press release should be read in conjunction with our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010 filed with the Securities and Exchange Commission on July 28, 2010, and our Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission on February 24, 2010. We make available free of charge on our website at www.cetv-net.com our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission. CME is a vertically integrated media and entertainment company operating leading broadcasting, internet and TV content businesses in six Central and Eastern European countries with an aggregate population of approximately 50 million people. CME’s television stations are located in Bulgaria (bTV, bTV Cinema, bTV Comedy, Pro.bg and Ring.bg), Croatia (Nova TV), Czech Republic (TV Nova, Nova Cinema, Nova Sport and MTV Czech), Romania (PRO TV, PRO TV International, Acasa, PRO Cinema, Sport.ro and MTV Romania), Slovakia (TV Markíza and Doma) and Slovenia (POP TV, Kanal A and TV Pika). CME is traded on the NASDAQ and the Prague Stock Exchange under the ticker symbol “CETV”. ### For additional information, please visit www.cetv-net.com or contact: Romana Wyllie, Vice President - Corporate Communications, Central European Media Enterprises + romana.wyllie@cme-net.com Page 5 of 10 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended June30, Net revenues $ $ Operating costs Cost of programming Depreciation of property, plant and equipment Amortization of broadcast licenses and other intangibles Cost of revenues Selling, general and administrative expenses (including non-cash stock based compensation of $1.6 million and $1.5 million in the three months ended June 30, 2010 and 2009, respectively) Operating income Interest expense, net ) ) Foreign currency exchange (loss) / gain, net ) Change in fair value of derivatives ) Other income 69 (Loss) / income from continuing operations before tax ) Provision for income taxes ) ) (Loss) / income from continuing operations ) Discontinued operations, net of tax - ) Gain on disposal of discontinued operations - Income / (loss) from discontinued operations ) Net income Net loss attributable to noncontrolling interests Net income attributable to CME Ltd. $ PER SHARE DATA: Net income / (loss) per share Continuing operations – Basic and diluted $ ) $ Discontinued operations – Basic and diluted ) Net income attributable to CME Ltd – Basic and diluted $ $ Weighted average common shares used in computing per share amounts (000’s): Basic Diluted Page 6 of 10 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (continued) (US$ 000’s, except share and per share data) (Unaudited) For the Six Months Ended June30, Net revenues $ $ Operating costs Cost of programming Depreciation of station property, plant and equipment Amortization of broadcast licenses and other intangibles Cost of revenues Selling, general and administrative expenses (including non-cash stock based compensation of $3.2 million and $3.0 million in the six months ended June 30, 2010 and 2009, respectively) Impairment charge - Operating income / (loss) ) Interest expense, net ) ) Foreign currency exchange (loss) / gain, net ) Change in fair value of derivatives ) ) Other (expense) / income ) Loss from continuing operations before tax ) ) Income tax (provision) / credit ) Loss from continuing operations ) ) Discontinued operations, net of tax ) ) Gain on disposal of discontinued operations - Income / (loss) from discontinued operations ) Net income / (loss) ) Net loss attributable to noncontrolling interests Net income / (loss) attributable to CME Ltd. $ $ ) PER SHARE DATA: Net income / (loss) per share Continuing operations – Basic and diluted $ ) $ Discontinued operations – Basic and diluted ) Netincome / (loss) attributable to CME Ltd – Basic and diluted $ $ ) Weighted average common shares used in computing per share amounts (000’s): Basic Diluted Page 7 of 10 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONSOLIDATED BALANCE SHEETS (US$ 000’s) (Unaudited) June30, 2010 December31, 2009 ASSETS Cash and cash equivalents $ $ Other current assets Assets held for sale - Total current assets Property, plant and equipment, net Goodwill and other intangible assets, net Other non-current assets Total assets $ $ LIABILITIES AND EQUITY Accounts payable and accrued liabilities $ $ Current portion of long-term debt and other financing arrangements Other current liabilities Liabilities held for sale - Total current liabilities Long-term debt and other financing arrangements Other non-current liabilities Total liabilities EQUITY Common Stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive (loss) / income ) Total CME Ltd. shareholders’ equity Noncontrolling interests ) Total equity Total liabilities and equity $ $ Page 8 of 10 Segment Data Since January 1, 2010, we have managed our business on a divisional basis with three operating segments: Broadcast, New Media and Media Pro Entertainment.We evaluate the performance of our segments based on net revenues and OIBDA, which is also used as a component in determining management bonuses. OIBDA, which includes costs for program rights amortization costs, is determined as operating income / (loss) before depreciation and amortization of intangible assets.In the past, ourdefinition of EBITDA excluded foreign currency exchange gains and losses and changes in the fair value of derivatives.In effect, the amount arrived at by excluding those two items as well as interest and taxes from earnings is equal to OIBDA.Items that are not allocated to our segments for purposes of evaluating their performance and therefore are not included in their OIBDA, include stock-based compensation and certain unusual or infrequent items (e.g., impairments of assets or investments). Below are tables showing each of our Net Revenues and OIBDA by segment for the three and six months ended June 30, 2010 and 2009, together with a reconciliation of OIBDA to our Consolidated Statement of Operations: (US $000'S) For the Three Months Ended June30 For the Six Months Ended June30 Net Revenues Broadcast: Bulgaria $ Croatia Czech Republic Romania Slovak Republic Slovenia Total Broadcast $ New Media $ Media Pro Entertainment $ Eliminations ) Total $ OIBDA Broadcast: Bulgaria $ $ ) $ ) $ ) Croatia Czech Republic Romania Slovak Republic ) Slovenia Divisional costs ) - ) - Total Broadcast $ New Media ) Media Pro Entertainment ) Corporate ) Eliminations ) Total $ Page 9 of 10 For the Three Months Ended June30, For the Six Months Ended June30, Reconciliation to Consolidated Statement of Operations: Total OIBDA $ Depreciation of property, plant and equipment Amortization of intangible assets Impairment - - - Operating income / (loss) $ ) Interest expense, net ) Foreign currency exchange (loss) / gain, net ) ) Change in fair value of derivatives ) ) ) Other income / (expense) 69 ) (Provision) / Credit for income taxes ) ) ) (Loss) / income from continuing operations $ ) $ $ ) $ ) Page 10 of 10
